Exhibit 23.2 LBB & ASSOCIATES LTD., LLP* * * CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated July 28, 2010, in this Registration Statement on Form S-l/A of Dugu Resources, Inc., for the registration of shares of its common stock. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas January 12, 2011 10, SUITE310*HOUSTON, TEXAS 77042*TEL: (713) 877-9944*FAX: (713) 456-2408
